Citation Nr: 0705076	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 decision by the RO 
which, granted service connection for PTSD rated as zero 
percent disabling, effective from February 3, 2003, the date 
of the claim.  A June 2005 rating action increased the rating 
for PTSD to 10 percent, effective from the original date of 
claim (February 3, 2003).

Inasmuch as a higher rating is available for PTSD, the 
veteran is presumed to seek the maximum available benefit for 
a disability, the Board considers the claim for a higher 
rating as remaining viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran, 
when further action, on his part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes that the veteran underwent a VA PTSD 
examination in June 2003.  The examination was performed by a 
general practitioner.  The Board finds that the June 2003 
examination is not adequate for the purposes of the claim for 
an increased rating.  A PTSD examination by a psychiatrist or 
psychologist is necessary.  

During his April 2004 informal DRO Conference held at the RO, 
the veteran testified that he saw Drs. Goldberg and Mvemba.  
The records from Dr. Goldberg should be obtained and 
associated with the claims folder.  The veteran also 
suggested that he was attempting to join a veteran's group.  
If this has been accomplished, those records should also be 
obtained and associated with the claims folder.

The Board finds that further psychiatric evaluation of the 
veteran would be helpful in resolving the claim on appeal.  
In addition, in a June 2005 physician's statement, W. B. 
Mvemba, M.D., indicated that the veteran has been under his 
care since February 2004.  However, Dr. Mvemba's records for 
the period from February 2004 to the present are not 
associated with the claims folder and must be obtained.  
Hence, the RO must obtain all outstanding pertinent medical 
records from Dr. Mvemba, and any other health care provider 
identified by the appellant following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006).

Accordingly, this appeal is remanded to the RO, via the AMC, 
for the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
health care providers, VA or non-VA, or 
veterans therapy group records that 
treated the veteran for PTSD since 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination, by a psychiatrist or 
psychologist,  for evaluation of his 
PTSD.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The examiner is requested to indicate 
which of the following (a), (b), (c), 
(d), or (e) best describes the degree of 
impairment caused by the PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events); or

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; or

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 10 percent 
for PTSD, effective February 3, 2003. in 
light of all pertinent evidence and legal 
authority, to include the provisions of 
38 C.F.R. § 3.321 (setting forth the 
criteria for referral for assignment of a 
higher rating on an extra-schedular 
basis). 

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



